DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
	Applicant argues (pp. 13) that the claimed arrangement is not a two-phase system like in Harnik. This is correct. As explained in the previous office action, Harnik’s two-phase system involves a sampling phase to estimate a compression ratio [0023], and a scanning phase to compute a deduplication ratio [0024]. Hence the sampling phase of Harnik alone teaches the generation of compression estimates, analogous to the claimed invention.
	Applicant further argues that the combination of Harnik and Tille also results in a two-phase system. To the contrary, one having ordinary skill in the art would have found motivation to adopt Tille’s simple sequential sampling algorithm in Harnik’s sampling phase only to achieve one-phase estimation of compression ratio.
	Applicant states that the combination of Harnik and Tille fails to teach the newly-added feature of defining a subspace of a total scan space. This is not accurate. In probability theory, the sample space of an experiment is the set of all possible outcomes of that experiment. Tille’s sampling algorithm defines the sample space as all subsets (i.e., subspaces) of the total population (i.e., total scan space) (Tille: pp. 1/5), while Harnik samples M elements (i.e., a Harnik establishes a sampling ratio of size(B)/size(S) = M/N.
	In summary, Harnik combined with Tille teaches the newly-added feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harnik et al. US patent application 2014/0052699 [herein “Harnik”], and further in view of Tille. Sampling Algorithms. International Encyclopedia of Statistical Science. 2011 Edition, pp. 1-5 [herein “Tille”].
Claim 1 recites “An apparatus comprising: at least one processing device comprising a processor coupled to a memory; the processing device being configured: to identify a dataset to be scanned to generate a compression estimate for that dataset;” The instant specification describes a dataset to comprise a set of one or more logical units (LUNs) of data in storage systems (page 9, lines 20-24).
Harnik teaches a method for estimating data reduction ratio for a data set of elements (i.e., LUNs) ([0009]), which consists of two phases, the sampling phase estimates a compression ratio [0023], while the scanning phase computes a 
Claim 1 further recites “to designate a scan criterion to be utilized in the scan;” In Harnik’s sampling phase, a data set S is sampled to select M elements out of a total of N elements to create a base sample B. The sampling may be performed randomly or according to a sampling algorithm (i.e., scan criterion) ([0021]).
Claim 1 further recites “for each of a plurality of pages of the dataset, to scan the page by: performing a computation on the page to obtain a page result;” The instant application does not define “pages of the dataset”, so Examiner interprets it to mean logical units (i.e., LUNs) of data.
In Harnik’s sampling phase, an identifier is generated (i.e., computed) for each sampled element, e.g., by applying a hash algorithm ([0021]). The identifier is the hash signature of the element (i.e., page result) ([0039]).
Claim 1 further recites “determining whether or not the page result satisfies the designated scan criterion; and responsive to the page result satisfying the designated scan criterion, updating a corresponding entry of a compression estimate table for the dataset; and”.
For each of the M elements in base sample B (i.e., satisfying the designated scan criterion), Harnik’s sampling phase calculates a value count Base_i indicating the number of elements in B with the same identifier ([0022]). The identifiers and the associated value counts are stored in a table (i.e., compression estimation table).

In Harnik, the compression rate for each element in base sample B is calculated after the sampling phase ([0023]), which may be used to estimate the compression ratio achievable in the entire data set ([0031]).
Claim 1 further recites “wherein scanning the plurality of pages of the dataset comprises sequentially scanning through the plurality of pages of the dataset and applying the designated scan criterion individually to each of the page results of respective ones of the plurality of pages as part of the scanning;”
Harnik performs sampling either randomly or according to a sampling algorithm ([0021]), but does not disclose which; however, Tille teaches a sequential sampling algorithm, which reads (i.e., scans) the population file (i.e., dataset) once to examine each unit (i.e., page) successively to determine if it belongs to the sample set (i.e., satisfies scan criterion) (Tille: pp. 1/5).
Claim 1 further recites “wherein the designated scan criterion utilized in the scanning of the plurality of pages of the dataset defines a subspace of a total scan space for the scan; and wherein the designated scan criterion utilized in the scanning of the plurality of pages of the dataset further establishes a sampling ratio of the scanned pages as part of the scanning, based at least in part on the defined subspace of the total scan space for the scan.”
Harnik samples M elements (i.e., a subspace) from data set S containing N elements (i.e., total scan space) to form base sample B [0021]. After the sampling phase, Harnik establishes a sampling ratio of size(B)/size(S) = M/N.
Harnik does not disclose the limitation on defining a subspace of a total scan space; however, in probability theory, the sample space of an experiment is the set of all possible outcomes of that experiment. Tille’s sampling algorithm defines the sample space as all subsets (i.e., subspaces) of the total population (i.e., total scan space) (Tille: pp. 1/5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Tille. One having ordinary skill in the art would have found motivation to adopt Tille’s simple sequential sampling algorithm in Harnik’s sampling phase to achieve one-phase estimation of compression ratio.
Claims 15 and 18 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The apparatus of claim 1 wherein the processing device is implemented in one of: a host device configured to communicate over a network with a storage system that stores the dataset; and the storage system that stores the dataset.”
Harnik’s data reduction software is executed on a multiprocessing system (i.e., host device) connected to one or more shared storage devices (i.e., storage system) over a network (fig. 1; [0019]).

Claim 3 recites “The apparatus of claim 1 wherein the dataset comprises a set of one or more logical storage volumes of a storage system.”
Harnik’s data reduction software is executed on a multiprocessing system (i.e., host device) connected to one or more shared storage devices (i.e., one or more logical storage volumes) over a network (fig. 1; [0019]).

Claim 6 recites “The apparatus of claim 1 wherein updating a corresponding entry of the compression estimate table for a given one of the pages of the dataset comprises one of the following operations (i) and (ii): (i) responsive to a page identifier of the given page not already being present in the compression estimate table, inserting the page identifier into the compression estimate table and setting an associated counter to an initial value; and (ii) responsive to the page identifier already being present in the compression estimate table, incrementing its associated counter.”
Harnik computes a hash signature (i.e., identifier) for each element in base sample B using a hash function ([0039]). Each time a duplicate sample element is encountered, counter Base_i for that sample element is incremented by 1 ([0022]).

Claims 4, 7-9, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harnik as applied to claims 1, 15, 18 above respectively, in view of Tille, and further in view of Zhou, et al. Counting YouTube Videos via Random Prefix Sampling. ACM Internet Measurement Conference 2011, pp. 371-379 [herein “Zhou”]. 
Claim 4 recites “The apparatus of claim 1 wherein the designated scan criterion comprises a designated content-based signature prefix and scanning the page comprises: computing a content-based signature for the page;” Harnik computes a hash signature (i.e., content-based signature) for each element in the data set S ([0040]).
Claim 4 further recites “comparing an initial portion of the content-based signature to the designated content-based signature prefix; and responsive to a match between the initial portion and the designated content-based signature prefix, updating a corresponding entry of the compression estimate table for the dataset.”
Harnik teaches claim 1, but does not disclose this limitation; however, YouTube has a randomly generated unique 11-character identifier for every YouTube video (Zhou: sec. 1, para. 2). Zhou randomly generates m prefixes with length L and query YouTube for videos whose id contains one of the prefixes (Zhou: sec. 5.1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Zhou. One having ordinary skill in the art would have found motivation to use Zhou’s method as Harnik’s sampling algorithm (i.e., designated scan criterion), by choosing m=1 for the one prefix (i.e., designated signature prefix), and L to be the length of this prefix. The result is the set of elements in data set S whose prefix matches the designated signature prefix, i.e., entries in base sample B (i.e., compression estimate table).
Claims 16 and 19 are analogous to claim 4, and are similarly rejected.
	
Claim 7 recites “The apparatus of claim 1 wherein the corresponding entry is configured to include a page identifier and further wherein the page identifier comprises a specified number of initial bytes of a content-based signature of that page.”
Harnik teaches claim 1, but does not disclose this claim; however, Zhou randomly generates m prefixes with length L and query YouTube for videos whose id contains one of the prefixes (Zhou: sec. 5.1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Zhou. One having ordinary skill in the art would have found motivation to use Zhou’s method as Harnik’s sampling algorithm to perform random prefix sampling of the data set S. Base sample B would consist of m entries, each with a prefix of length L of that entry’s hash signature. Each prefix can serve as the identifier (i.e., page identifier) of the corresponding entry.

Claim 8 recites “The apparatus of claim 1 wherein the compression estimate table for the dataset comprises a plurality of entries for respective ones of the pages of that dataset and wherein each of the entries is configured to include a page identifier that comprises less than an entire content-based signature of its corresponding page.”
Harnik teaches claim 1, but does not disclose this claim; however, Zhou randomly generates m prefixes with length L and query YouTube for videos whose id contains one of the prefixes (Zhou: sec. 5.1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Zhou. One having ordinary skill in the art would have found motivation to use Zhou’s method as Harnik’s sampling algorithm to perform random prefix sampling of the data set S. Base sample B would consist of m entries, each with a prefix of length L of that entry’s hash signature. Each prefix can serve as the identifier (i.e., page identifier) of the corresponding entry, which is less than an entire hash signature if L is less than the length of the hash signature.

Claim 9 recites “The apparatus of claim 4 wherein the designated content-based signature prefix comprises a specified number of initial content-based signature bytes with the initial bytes each having a designated value.”
Harnik teaches claim 4, but does not disclose this claim; however, YouTube has a randomly generated unique 11-character identifier for every YouTube video (Zhou: sec. 1, para. 2). Zhou randomly generates m prefixes with length L and query YouTube for videos whose id contains one of the prefixes (Zhou: sec. 5.1, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Zhou. One having ordinary skill in the art would have found motivation to use Zhou’s method as Harnik’s sampling algorithm, by choosing m=1 for the one prefix (i.e., the initial signature bytes with the initial bytes each having a designated value), and L to be the length of the prefix (i.e., the specified number of initial signature bytes). The result is the set of elements in data set S whose prefix matches the initial signature bytes each of which having a designated value.

Claims 5, 10, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harnik as applied to claims 1, 15, 18 above respectively, in view of Tille, and further in view of Dietzfelbinger, et al. Polynomial hash functions are reliable. International Conference on Automata, Languages and Programming, pp. 235-246, 1992 [herein “Dietzfelbinger”].
Claim 5 recites “The apparatus of claim 1 wherein the designated scan criterion comprises a designated subset inclusion characteristic and scanning the page comprises: computing a polynomial-based signature for the page;”
Harnik computes a hash signature for each element in base sample B using a hash function ([0039]). The sampling (i.e., designated inclusion characteristic) may be performed randomly on the hash signature of elements in S ([0021]).
Claim 5 further recites “determining whether or not the polynomial-based signature satisfies the designated subset inclusion characteristic; and”.
From the data set S, Harnik chooses m elements randomly (i.e., designated subset inclusion characteristic) to be included in base sample B. To determine whether an element in S is also in B, its hash signature is compared to hash signatures of elements in B ([0039]).
Claim 5 further recites “responsive to the polynomial-based signature satisfying the designated subset inclusion characteristic, computing a content-based signature for the page and updating a corresponding entry of the compression estimate table for the dataset based at least in part on the content-based signature.”
Harnik computes a hash signature for each element in base sample B using a hash function ([0039]). Each time a duplicate sample element is encountered, counter Base_i for that sample element is incremented by 1 ([0022]). Harnik teaches claim 1, but does not disclose if the hash function used is polynomial; however, Dietzfelbinger points out that polynomial hash functions are widely used in various applications because they are less costly to compute (Dietzfelbinger: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik and Dietzfelbinger. One having ordinary skill in the art would have found motivation to use a polynomial hash function from Dietzfelbinger to compute hash signatures in Harnik to improve the performance of estimating data compression ratio.
Claims 17 and 20 are analogous to claim 5, and are similarly rejected.

Claim 10 recites “The apparatus of claim 5 wherein the designated subset inclusion characteristic specifies that application of a designated function to the polynomial-based signature produces a particular result.”
Harnik’s sampling (i.e., designated inclusion characteristic) may be performed randomly on the hash signature of elements in data set S ([0021]). Harnik teaches claim 5, but does not disclose if the hash function used is polynomial; however, Dietzfelbinger points out that polynomial hash functions are widely used in various applications because they are less costly to compute (Dietzfelbinger: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik and Dietzfelbinger. One having ordinary skill in the art would have found motivation to use a polynomial hash function from Dietzfelbinger to compute hash signatures in Harnik to improve the performance of estimating data compression ratio.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harnik as applied to claim 5 above, in view of Tille and Dietzfelbinger, and further in view of Klitzke. CRCs vs. Hash Function. Evan Klitzke’s web log, June 12, 2016 [herein “Klitzke”].
Claim 11 recites “The apparatus of claim 5 wherein the polynomial-based signature comprises an n-bit cyclic redundancy check (CRC) value.”
Harnik computes a hash signature for each element in base sample B using a hash function ([0039]). This hash function can be a polynomial hash function from Dietzfelbinger. Neither Harnik nor Dietzfelbinger discloses this claim; however, Klitzke discusses the use of an n-bit CRC as a polynomial hash function.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik and Dietzfelbinger with Klitzke. One having ordinary skill in the art would have found motivation to use an n-bit CRC to compute hash signatures in Harnik to further improve the performance of estimating data compression ratio, since n-bit CRC tends to generate shorter digest values (i.e., hash signatures).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harnik as applied to claim 1 above, in view of Tille, and further in view of Pennington. Using Data from a Random Sample to Make Predictions. http://study.com [herein “Pennington”].
Claim 12 recites “The apparatus of claim 1 wherein generating the compression estimate for the dataset based at least in part on contents of the compression estimate table further comprises: computing a partial compression estimate based at least in part on compression values associated with respective entries of the compression estimate table; and scaling the partial compression estimate to obtain the compression estimate for the dataset,”
In Harnik, the compression rate for each element in base sample B is calculated ([0023]), which may be used to determine (i.e., scale) the compression ratio achievable in the entire data set ([0031]).
	Claim 12 further recites “wherein scaling the partial compression estimate comprises processing the partial compression estimate utilizing an inverse of the sampling ratio.” Harnik teaches claim 1, but does not disclose this limitation; however, Pennington teaches how to use estimate for a randomly sampled subset to predict (i.e., scale up) estimate for the entire population, by multiplying the inverse of the sampling fraction (i.e., ratio).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik with Pennington. One having ordinary skill in the art would have found motivation to use Pennington’s formula to derive the compression estimate of data set S from that of base sample B in Harnik.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harnik as applied to claim 1 above, in view of Tille, and further in view of Database Administrator’s Guide, Oracle EPM 11.1.2.4. Oracle, 2016 [herein “Oracle”].
Claim 13 recites “The apparatus of claim 1 wherein the processing device is configured to adjust one or more characteristics of a storage configuration of the dataset based at least in part on the compression estimate generated for the dataset.”
Harnik's method is used to compute compression estimate for a dataset ([0009]). Harnik teaches claim 1, but does not disclose this claim; however, industry standard storage systems provide users with options on data compression. E.g., Oracle lets user configure whether data blocks of a dataset are compressed on disk (i.e., characteristics of a storage configuration).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik and Oracle. One having ordinary skill in the art would have found motivation to adjust Oracle’s configuration parameter to compress a data set only when Harnik's compression estimate is above a threshold.

Claim 14 recites “The apparatus of claim 1 wherein the processing device is configured: to generate one or more additional compression estimates for respective ones of one or more additional datasets; and to select a particular one of the datasets for compression based at least in part on their respective compression estimates.”
Harnik's method can be used repeatedly to compute compression estimates for multiple datasets. Harnik teaches claim 1, but does not disclose this claim; however, industry standard storage systems provide users with options on data compression. E.g., Oracle lets user configure whether data blocks of a dataset are compressed on disk (i.e., characteristics of a storage configuration).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Harnik and Oracle. One having ordinary skill in the art would have found motivation to adjust Oracle’s configuration parameter to only compress a data set with the best compression estimate from Harnik.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163